                  Case 1:20-cv-10485-PBS Document 6 Filed 03/25/20 Page 1 of 1

                          UNITED STATES DISTRICT COURT
                                                      for the
                                 DISTRICT OF MASSACHUSETTS


                   JERRY OFOSUHENE
                              Petitioner(s)
                                                                      Civil Action No. 1:20−CV−10485−PBS
                                   v.


                   WILLIAM P. BARR
                             Respondent(s)




                                              PROCEDURAL ORDER
     Petitioner has submitted for filing a petition for writ of habeas corpus accompanied by a motion to proceed
 without prepayment of the filing fee. Petitioner did not submit a certified copy of petitioner's prison account
 statement.

     A party filing a habeas action in this Court must either (1) pay the $5.00 filing fee for habeas corpus actions;
 or (2) seek leave to proceed without prepayment of the filing fee. See 28 U.S.C. § 1914(a) (fees); 28 U.S.C. §
 1915 (proceedings in forma pauperis). The motion for leave to proceed without payment of the filing fee must be
 accompanied by "a certificate from the warden or other appropriate officer of the place of confinement showing
 the amount of money or securities that the petitioner has in any account in the institution." Rule 3(a)(2) of the
 Rules Governing Section 2254 Cases.1

     Accordingly, petitioner's motion to proceed without prepayment of the filing fee is DENIED without
 prejudice. If petitioner wishes to proceed with this action, within 21 days of the date of this Procedural Order,
 petitioner must either (1) pay the $5.00 filing fee; or (2) file a new motion to proceed in forma pauperis
 accompanied by a certified prison account statement. Failure of petitioner to comply with this directive may result
 in the dismissal of this action without prejudice.

    The Clerk shall provide petitioner with an Application to Proceed in District Court Without Prepaying Fees
 or Costs.

    SO ORDERED.

                                                                             /s/ − Patti B. Saris

   Dated: March 25, 2020                                        UNITED STATES DISTRICT JUDGE




 1The rules governing petitions brought pursuant to 28 U.S.C. § 2254 cases may be applied at the discretion of
the District Court to other habeas petitions. See Rule 1(b) of the Rules Governing Section 2254 Cases.
